IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JEREMY JOHN MARUSKA,

             Appellant,

 v.                                                  Case No. 5D16-3317

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 1, 2018

Appeal from the Circuit Court
for Volusia County,
Leah R. Case, Judge.

Marie-Louise Samuels Parmer, of Samuels
Parmer Law Firm PA, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      Jeremy John Maruska appeals his judgment and sentence for first-degree

premeditated and felony murder and robbery with a deadly weapon. We agree that the

robbery conviction cannot be sustained under our standard of review and accordingly

reverse the judgment and concurrent life sentence on that charge.      We affirm the

judgment and sentence on the first-degree premeditated murder conviction.

      AFFIRMED in part; REVERSED in part.

COHEN, C.J., SAWAYA and LAMBERT, JJ., concur.